[LETTERHEAD OF STIFEL, NICOLAUS & COMPANY, INCORPORATED] November 10, 2010 Via Edgar Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Atlantic Coast Financial Corporation Registration Statement on Form S-1 (Registration Number 333-167632) Request for Acceleration of Effectiveness Ladies and Gentlemen: In accordance with Rule 461 of Regulation C promulgated under the Securities Act of 1933, we hereby join Atlantic Coast Financial Corporation in requesting that the effective date of the above-referenced Registration Statement be accelerated so that it will become effective at 5:00 p.m. on November 12, 2010, or as soon thereafter as may be practicable. Very Truly Yours, Stifel, Nicolaus & Company, Incorporated /s/ Ben Plotkin Name: Ben Plotkin Title: Executive Vice President
